Citation Nr: 0925166	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  09-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1962 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Jurisdiction over the claim was subsequently transferred to 
the RO in St. Petersburg, Florida, and that office forwarded 
the appeal to the Board.


FINDING OF FACT

There is no competent and credible indication the Veteran had 
bronchial asthma while in the military or competent medical 
nexus evidence attributing any current bronchial asthma to 
his service.


CONCLUSION OF LAW

The Veteran's bronchial asthma was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2006.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, that 
VCAA notice was provided prior to the RO's initial 
adjudication and unfavorable decision on the claim in August 
2007.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  See also Mayfield IV and Prickett, supra.  



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and identified 
private treatment records.  Therefore, the Board is satisfied 
the RO has made reasonable efforts to obtain any identified 
medical records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to determine whether the 
Veteran's claimed bronchial asthma is related to his military 
service because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  It is significant that the 
Veteran's STRs are unremarkable for this condition, either in 
the way of a relevant subjective complaint (e.g., a notable 
symptom) or objective clinical finding such as a pertinent 
diagnosis.  This includes no mention of bronchial asthma from 
exposure to fuel and chemicals.  There also is no medical 
evidence suggesting the Veteran's bronchial asthma is 
etiologically linked to his military service - including to 
any injury or disease he may have sustained while on active 
duty, again, such as from his alleged exposure to chemicals 
and fuel.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Bronchial Asthma

The Veteran contends he now suffers from bronchial asthma 
because of exposure to "many chemicals" as an Aircraft 
Mechanic.  He states no proper safety equipment was provided 
to him while in service.  He specifically alleges exposure to 
fuels of a hi-octane nature, benzene, JP-4, ADI, bleach, 
other hazardous materials, and aircraft exhaust.  He is not 
alleging any exposure to toxic herbicides (e.g., the dioxin 
in Agent Orange, etc.).  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  To establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

There is no disputing the Veteran meets the first and perhaps 
most fundamental requirement for any service-connection 
claim, that is, proof of the existence of the currently 
claimed disability.  There is a diagnosis of bronchial asthma 
in December 2006 by Dr. G.Z.  In the absence of proof of a 
current disability, there can be no valid claim  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  

Consequently, the determinative issue is whether the 
Veteran's bronchial asthma is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Even assuming, but not conceding, the possibility of fuel and 
chemical exposure during service, there is still no competent 
medical nexus evidence etiologically linking the Veteran's 
current bronchial asthma to his period of active duty in the 
Air Force, including specifically to that claimed fuel and 
chemical exposure.

In this regard, the Veteran's DD Form 214 confirms he was an 
aircraft mechanic while in the U.S. Air Force, so it is 
certainly plausible that his duties and responsibilities in 
that capacity involved exposure to fuel and chemicals, 
as he is alleging.  But his SPRs and STRs do not mention or 
otherwise refer to any resulting respiratory problems such as 
bronchial asthma.  And again, this is either in the way of a 
relevant subjective complaint (e.g., notable symptom) or 
objective clinical finding such as a pertinent diagnosis.  To 
the contrary, his STRs are completely unremarkable for any 
complaint, treatment, or diagnosis of bronchial asthma during 
service, providing highly probative evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The records concerning the Veteran's service indicate that he 
perhaps had a 
pre-existing hay fever condition, noted during his military 
entrance examination, although that is completely irrelevant 
to his claimed bronchial asthma.  In addition, he was 
diagnosed and treated during service, during 1964 and 1965, 
for tonsillitis.  But he indicated that he had had recurrent 
tonsillitis "all his life," along with the continuing 
problems while in the Air Force.  He does not allege, nor 
does the medical evidence of record otherwise indicate, that 
his tonsillitis before or during his service is related in 
any way to his current bronchial asthma.  Importantly, his 
January 1964 annual examination report and April 1966 
separation examination report do not mention any respiratory 
disorder, especially including bronchial asthma.  These 
reports also make no mention of in-service exposure to fuels 
and chemicals.  Indeed, even the Veteran himself denied 
having asthma in his reported history during his April 1966 
separation examination.

Aside from all of that, the lapse of so many years between 
the Veteran's separation from the military and the first 
documented post-service complaint or treatment for any 
respiratory disorder over two decades later, in 1987, and the 
first diagnosis of bronchial asthma over four decades later, 
provides highly probative evidence against his claim that his 
bronchial asthma dates back to his military service.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Again, there is no history of complaint, 
treatment, or diagnosis of bronchial asthma for many years 
after service.

While the Veteran no doubt sincerely believes that his 
current bronchial asthma is traceable back to exposure to 
fuels and chemicals while in service, in the manner alleged 
as an aircraft mechanic, as a layman without any medical 
training or expertise he is not qualified to render a 
probative opinion on this determinative issue of causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).

The Veteran alleges receiving relevant treatment during the 
1960s, so shortly after his military service ended, but there 
is no documentation of that alleged treatment.  And there is 
no contention that he received any relevant medical treatment 
again for many ensuing years (or had relevant complaints or 
pertinent symptoms).  Even he, himself, readily admits that 
"[he] would normally let the condition pass in the early 
years after [his] service."  So he appears to not have 
sought out medical treatment for asthma until at least the 
1980s.  And even then, a December 1987 chest/lung X-ray 
report by Dr. H.P. found the Veteran's lungs were clear, 
normal, and without any active or acute disease.  
Consequently, although he is competent - even as a layman, 
to say he had experienced respiratory difficulties for quite 
a while before the first documented diagnosis of bronchial 
asthma in 2006, he is not competent to confirm that the 
nature of those respiratory problems was bronchial asthma or 
that the condition was due to his military service.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  See, 
too, 38 C.F.R. § 3.159(a)(2).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bronchial asthma.  So there is no reasonable doubt to resolve 
in the Veteran's favor, and this claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for service connection for bronchial asthma is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


